DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw drive or worm gear as recited in claim 7 and 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 21, 22, 25, 26, and 27 the limitation “the frame” is believed should be revise to recite “the retractor frame” to ensure that there is no confusion between limitations regarding the frame segments and the retractor frame itself as a whole.  Appropriate correction is required.
Claim 1 is also objected to because of the following informalities:  in line 27 the limitation “the plane” is believed should be revise to recite “a plane” to avoid any possible 112 issues. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in lines 3 the limitation “the frame” is believed should be revise to recite “the retractor frame” to ensure that there is no confusion between limitations regarding the frame segments and the retractor frame itself as a whole.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in lines 4 the limitation “the frame” is believed should be revise to recite “the retractor frame” to ensure that there is no confusion between limitations regarding the frame segments and the retractor frame itself as a whole.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  in lines 2 the limitation “the frame” is believed should be revise to recite “the retractor frame” to ensure that there is no confusion between limitations regarding the frame segments and the retractor frame itself as a whole.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in lines  4 the limitation “the frame” is believed should be revise to recite “the retractor frame” to ensure that there is no confusion between limitations regarding the frame segments and the retractor frame itself as a whole.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in line 1-2 the limitation “retractor blades are configured to decoupled from the retractor frame” is believed should recite “retractor blades are configured to be decoupled from the retractor frame” (emphasis added). Appropriate correction is required.
Claim 18 and 45 is objected to because of the following informalities:  in line 1-2 the limitation “at least one retractor blade coupled to a frame segment at one of the plurality of arm portions” is believed should recite “at least one retractor blade is coupled to a frame segment at one of the plurality of arm portions” (emphasis added). Appropriate correction is required.
Claim 21 and 48 is objected to because of the following informalities:  in line 1-2 the limitation “wherein the frame is attached to patient solely by the retractor blades after being expanded” is believed should recite “wherein the frame is configured to be attached to patient solely by the plurality of retractor blades after being expanded” to avoid any possible 101 or 112 issues (emphasis added). Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  in lines 1 the limitation “the frame” is believed should be revise to recite “the retractor frame” to ensure that there is no confusion between limitations regarding the frame segments and the retractor frame itself as a whole.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  in lines 2 the limitation “the frame” is believed should be revise to recite “the retractor frame” to ensure that there is no .  Appropriate correction is required.
Claim 48 is objected to because of the following informalities:  in lines 1 the limitation “the frame” is believed should be revise to recite “the retractor frame” to ensure that there is no confusion between limitations regarding the frame segments and the retractor frame itself as a whole.  Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 46-52 been renumbered 42-48.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 and 48 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claims 21 and 48 at lines 1-2 the limitation recites “the frame is attached to patient solely by the retractor blades after being expanded”. This limitation cannot be satisfied without the inclusion of the human organism, or the patient, therefore, applicant is claiming the patient as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the does not allow the frame to be expanded or contracted.”  However, this is not supported by the specification as originally filed which at Para. [0008] recites “[t]he ratchet mechanism allows the frame to be expanded when the connectors are in the locked position but does not allow the contraction of the frame.” Furthermore, in Para. [0046], [0048]-[0049], and [0051] the locking ratchet mechanism is further described also referencing how the locking mechanism allows for movement in one direction but not both.  Therefore, the specification as filed does not disclose how the ratchet does not allow for movement in both directions when locked.
Claim 7 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim as now amended recites “connectors further comprise of a screw drive or worm gear system that allows the movement of both adjacent frame segments” in lines 2-3.  However, this limitation is not enabled.  The specification as originally filed recites wherein the connectors utilize a ratchet mechanism to either contract or expand the frame segments (see Para. [0008], [0043], [0046], [0048]-[0049], [0051]-[0052] and the Fig. provided). There is no recitation within the specification of an example of a retractor frame with either a screw drive or worm gear as a means of translation of the segments, and without direction by the inventor it is unclear how a person of skill in the art would transform the current ratcheted retractor into a retractor that utilizes either a worm gear or screw drive for expansion without undue experimentation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 28-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected as indefinite for the recitation of “allowing the fame to expand or contract by adjustment of a perimeter of the frame or to adjust” (emphasis added) in lines 21-22.  It appears that the newly added claim limitation is incomplete since it does not recite what is the second thing that is meant to be adjusted on the retractor frame.
Claims 2-21, 28-48 are rejected as indefinite for depending upon an indefinite claim.
Claims 3 and 30 are rejected as indefinite for the recitation of “a frame segment” in lines 3-4 (claim 30) and line 4 (claim 3).  It is unclear from the claim whether this is meant to be a new frame segment or a further clarification of the plurality of frame segments recited in claim 1 at line 3.  In the interest in compact prosecution the claim will be interpreted as the latter.
Claims 15-16 and 42-43 are rejected as indefinite for the recitation of “2, 3, or 4 retractor blades” in line 1.  The claims ultimately depend from claim 1 which in line 26 is now amended to recite “the plurality of retractor blades” therefore it is unclear if the recitation of “2, 3, or 4 retractor blades” is meant to be a further limitation of how many blades are to be in a plurality of 
Claims 18 and 45 are rejected as indefinite for the recitation of “a frame segment” in lines 1-2 (claim 49) and line 2 (claim 18).  It is unclear from the claim whether this is meant to be a new frame segment or a further clarification of the plurality of frame segments recited in claim 1 at line 3.  In the interest in compact prosecution the claim will be interpreted as the latter.
Claims 21 and 48 are rejected as indefinite for the recitation of “the frame” in lines 1.  It is unclear from the claim if this is meant to be in reference to the retractor frame as a whole or the frame segments.  In the interest in compact prosecution the claims will be interpreted as referring to the retractor frame as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 9-12, 14-19, 21-23, 28 is/are rejected under 35 U.S.C35 U.S.C. 103 as being unpatentable over Morin (US Patent 1963173) in view of Feng et al (US Patent Pub. 20030065251A1).
Morin discloses an adjustable surgical retractor (retractor, Fig. 1-5).  Specifically in regards to claims 1, Morin a retractor frame having an adjustable perimeter comprising: a plurality of frame segments (10,11), each frame segment (10,11) having a long axis (axis through straight portions of 10,11) and a plurality of arm portions (see Fig. 1 below), the plurality of arm portions comprising a first substantially straight arm portion (see Fig. 1 below) and a second substantially straight arm portion (see Fig. 1 below) and a curve portion (90o bend in each of 10,11) there extending between the first substantially straight arm portion (see Fig. 1 below)  and the second substantially straight arm portion (see Fig. 1 below), where the long axis (axis through straight portions of 10,11) of the frame segment bends at the curve portion to form an angle between the first substantially straight arm portion (see Fig. 1 below)  and the second substantially straight arm portion (see Fig. 1 below), each frame segment (10,11) having a top face (face on which 29 sits, Fig. 1) and bottom face (side opposite face on which 29 sits, Fig. 1) with an inner edge and an outer edge (edge with 14 on 11 and edge of 10 that is outside the bounded quadrilateral created by 10,11) (As can be seen in Fig. 1 below and Fig. 1, the long axis can pass through the first straight portion of sections 10,11 and is then bent to form a curve to then pass through the second straight portion of sections 10,11.) (Fig. 1-5 and Fig. 1 below; and Page1 lines 35-96).  Morin also discloses a plurality of connectors (12), each connector (12) configured to receive at least one of the plurality of arm portions (Fig. 1 below) of two adjacent frame segments (10,11) to form the retractor frame, wherein each connector (12) can be in (i) an unlocked configuration (17 not engaging 14) that allows for movement of the received arm 


    PNG
    media_image1.png
    538
    755
    media_image1.png
    Greyscale

Figure 1: Morin demonstrating the straight arm portions of the frame segments.

Feng discloses a surgical retractor (retractor, Fig. 1-3).  Specifically in regards to claim 1
In regards to claim 2, Morin discloses wherein one of the frame segment (10) comprises an expansion stop (15) at one end of the frame segment (10) that is configured to stop expansion of the frame (10,11) prior to a frame segment (10) passing completely out of  a connector (12) (The stop nut 15 on section 10 meets the limitation since it appears to stop the section 10 from being able to fully pass through member 12.) (Fig. 1-3; and Page 1 lines 44-49).  However, Morin is silent as to each frame segment having an expansion stop.  It would have been obvious to a person of skill in the art at the time the invention was filed to modify the frame segment (11) of Morin to have an expansion stop at end thereof similar to what the frame segment (10) has in order to ensure that the frame does not come apart when fully extended.
In regards to claim 3, Morin in view of Feng disclose a retractor as recited above.  Morin further discloses wherein at least one of the arm portions (see Fig. 1 above) further comprises a removable expansion stop (15) coupled with the frame segment (10) that together are configured to stop expansion of the frame prior to a frame segment (10) completely passing out of a connector (12) (The stop nut 15 on section 10 meets the limitation since it appears to stop the section 10 from being able to fully pass through member 12.) (Fig. 1-3; and Page 1 lines 44-49).  However, Morin discloses the claimed invention except for the slot being in the arm portion instead of the stop portion.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the parts so that the slot is in the arm portion instead of the nut 15, since it has been held that rearranging parts of an invention involves only routine skill in the art.
In regards to claims 5-6, Morin discloses wherein the at least one of the connectors (12) is configured to position the ends of the adjacent frame segments (10,11) in a stacked 
In regards to claims 9-10, Morin discloses wherein the frame is a rounded polygon, or a rounded quadrilateral (Fig. 1-2).
In regards to claim 11, Morin discloses wherein the outer edge of the frame segment (11) forms the series of notches or teeth (14) (The claim only appears to require a single segment to have the teeth since the claim recites “the frame segment.”  Therefore, the teeth 14 on section 11 meet the limitation.) (Fig. 1-2; and Page 1 lines 44-49).
In regards to claim 12, Morin discloses wherein the arm portions (straight portions of 10,11) of adjacent frame segments (10,11) are positioned having the inner edge of one substantially straight arm portion aligned substantially parallel to the outer end of an adjacent frame segment (As can be seen in Fig. 1-2; the inner and outer edges of one straight portion of section 10 are parallel to the inner and outer edges of one straight portion of section 11 since sections 10,11 are at 90 degrees  to one another at the members 12.) (Fig. 1-2).
In regards to claim 14, Morin discloses wherein the angle of the frame segment (10,11) between the first substantially straight arm portion and the second substantially straight arm portion is approximately 90 degrees (Fig. 2; and Page 1 lines 42-45).
In regards to claims 15-16
In regards to claim 17, Morin discloses wherein at least one retractor blade (26)  is coupled to a connector (12) (The hook 26 is coupled to the member 12 since hook 26 is fitted onto section 10 which is inserted into member 12.  The limitation does not require direct coupling of the components therefore, the components being connected to each other to create a whole meet the limitation.) (Fig. 1-2).
In regards to claim 18, Morin discloses wherein at least one retractor blade (26) is coupled to a frame segment (10,11) at one of a plurality of arm portions (Morin discloses that the hooks 26 and the body 23 are connected to the sections 10,11 by means of wing nuts 29 which allows the hooks 23 and the body 23 to be adjustable relative to sections 10,11.) (Fig. 1-2 and 4; and Page 1 lines 71-100).
In regards to claim 19, Morin in view of Feng disclose an adjustable retractor frame having a plurality of frame segments with a plurality of arm portions each arm portion having a first and second straight arm portion with a curved portion therebetween and wherein the curved portions have teeth or notches therein. Morin further discloses wherein at least one retractor blade (26) is configured to be moveable along the curved portion (90o bend in each of 10,11) of each frame segment (10,11) (As can be seen in Fig. 1-2, each hook 26 his connected to sections 10,11 by means of a bracket 27 which is fully capable of allowing for the hooks 26 to move along the curved portion.) (Fig. 1-2; and Page 1 lines 82-100).
In regards to claim 21, Morin discloses wherein the retractor frame is configured to be attached to patient solely by the retractor blades (26,23) after being expanded (As can be seen in Fig. 1-5, the retractor does not have another means of attachment to a surgical site other than the blades 26,23.) (Page 1 line 104-110).

In regards to claim 22, Morin discloses a surgical retractor frame segment (retractor, Fig. 1-5).  Specifically, Morin a retractor frame segment (10,11) comprising a first substantially straight arm portion (see Fig. 1 above) and a second substantially straight arm portion (see Fig. 1 above) and a curve portion (90o bend in each of 10,11) therebetween where a long axis (axis along straight portions of 10,11) of the frame segment bends to form an angle between the two arm portions, each frame segment (10,11) having a top face (face on which 29 sits, Fig. 1) and bottom face (side opposite face on which 29 sits, Fig. 1) with an inner edge and an outer edge (edge with 14 on 11 and edge of 10 that is outside the bounded quadrilateral created by 10,11) (As can be seen in Fig. 1 above and Fig. 1, the long axis can pass through the first straight portion of sections 10,11 and is then bent to form a curve to then pass through the second straight portion of sections 10,11.) (Fig. 1-5 and Fig. 1 below; and Page1 lines 35-96).  Morin also discloses a plurality of retractor blades (frame has three 26 blades and one 23 blade) coupled to the frame (Fig. 2 and 4; and Page 1 lines 71-100). However, the Morin reference is silent as to outer edges of the curved portions of the frame segment having teeth which allows for the one of at least a plurality of retractor blades to be received thereon.
Feng discloses a surgical retractor (retractor, Fig. 1-3).  Specifically in regards to claim 22, Feng discloses a retractor frame (20) having a curved portion , the frame (20) forms a series of notches or teeth (55) extending continuously along the curve portion, the curve portion being configured to receive at least one retractor blade (30 at any point along the curve portion (The Feng reference discloses a structure 20 that has notches 55 extending along the entire outer edge thus allowing the retractor blade 30 to be placed along any portion of the structure 20.  Therefore, if the sections 10,11 of Morin were to be modified using the teaching of Feng both sections 10,11 of Morin would have notches extending along all the outer edge including the 
In regards to claim 23, Morin discloses an expansion stop (15) that can be reversibly connected to the fame segment (10) at or near one or both ends of the frame segment (10) (The claim only appears to require a single segment to have the expansion stop since the claim recites “the frame segment,” and as can be seen in Fig. 1-3, the nut 15 can be placed at or near each end of the segment 10.).  (Fig. 1-3; and Page 1 lines 47-49).    
In regards to claim 28, Morin in view of Feng discloses method of using the surgical retractor of claim 1.  Specifically, Morin discloses comprising: coupling a plurality of retractor blades (23,26) on the frame of the retractor (see Fig. 1-2), inserting the retractor blades (26,26) of the retractor of claim 1 in a wound or incision of a patient body; and expanding the surgical retractor in one or more superior, inferior, or lateral direction to engage the retractor blades (26,23) with the patient body and expose a body cavity; and locking the connectors (12) so as to prevent contraction of  frame (Fig. 1-5; and Page 1 line 104 to Page 2 line 11).  However, Marin is silent as to at least one retractor blade being coupled to the curve portion of the frame.  
Feng discloses a method of using the surgical retractor (retractor, Fig. 1-3).  Specifically in regards to claim 28, Feng discloses a retractor frame (20) having a curved portion, wherein at least one of the blades (30) being coupled to the curve portion of a frame (20) (The Feng reference discloses a structure 20 that has notches 55 extending along the entire outer edge thus allowing the retractor blade 30 to be placed along any portion of the structure 20.  Therefore, if 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin in view of Feng as applied to claim 1 above, and further in view of Seton (US Patent 5299563).
Morin in view of Feng discloses a surgical retractor having a plurality of curved frame segments each having a first and second straight arm portions that are received in connectors that allow for the expansion of the retractor.  However, the combination is silent as to the arm portions being 10-30 cm in length.  Seton discloses an adjustable surgical retractor (method of using a surgical retractor, Fig. 1-2).  Specifically in regards to claim 13, Seton discloses a surgical retractor (1) having arm portions (12-13 and 10-11) wherein the arm portions (10-13) are 10-30 centimeters in length (Seton recites wherein the retractor 1 is sized approximately 13cm by 15 cm.) (Fig. 1-2; and Col. 7 lines 42-48 and Col. 6 lines 30-36).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the sections 10,11 of Morin to have a length between 10-30 centimeters as demonstrated in Seton in order to have a retractor that can be utilized in shallow hernia surgery (Col. 7 lines 45-48).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin in view of Feng as applied to claim 1 above, and further in view of Bertagnoli et al (US Patent Pub. 20110201897A1).
Morin in view of Feng discloses a surgical retractor having a plurality of curved frame segments each having a first and second straight arm portions that are received in connectors that allow for the expansion of the retractor.  In regards to claim 20, Morin discloses adjustable retractor (Fig. 1-5).  However, the combination is silent as to the retractor being coupled to a bed frame.  Bertagnoli discloses an adjustable surgical retractor (retractor system for anterior cervical spine surgery, Fig. 1).  Specifically in regards to claim 20, Bertagnoli discloses a surgical rector (10) wherein the retractor (10) is coupled to a bed frame (Bertagnoli discloses wherein the system 10 includes a retractor frame assembly 20 that includes post 22 and clamps 26 wherein the post 22 is attached to a hospital bed.) (Fig. 1; and Page 2 Para. [0018]-[0019], Page 3 Para. [0034]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the retractor of Morin to a post 22 and clamp 26 attached therein that allows for the retractor to be coupled to a bed frame as taught in Bertagnoli (Page 3 Para. [0034]).

Allowable Subject Matter
Claims 8 and 29-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, applicant must correct any 112 rejections, 101 rejections, or claim objections associated with those claims prior to allowance.

Response to Arguments
Applicant’s amendments filed on 12/28/20 have overcome the previous 112 rejection of claims 3, 7, and 13 however, a new 12 rejection of claim 7 is presented herein. The previous objection to the drawings is withdrawn and a new one is presented herein.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not apply to the new combination of references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775